Citation Nr: 1713413	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for arthritis other than osteoarthritis of the left shoulder.

5.  Entitlement to service connection for diabetes, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case lies with the RO in New Orleans, Louisiana.

The case was previously before the Board in December 2014, at which time it also remanded the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Subsequently, in an April 2016 rating decision, service connection was granted for PTSD with unspecified depressive disorder with a 70 percent rating effective December 2, 2009.  This represents a full grant of the benefit sought on appeal and therefore, the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In an April 2016 Supplemental Statement of the Case, the Agency of Original Jurisdiction (AOJ) recharacterized the issue on appeal from entitlement to service connection for a shoulder condition to entitlement to service connection for a left shoulder condition.  However, the Veteran has reported in an October 2009 private psychological evaluation report, that he had fallen on his right shoulder during service.  The Board finds that it is most favorable to the Veteran to bifurcate the issue herein into two separate issues for each side of the bilateral shoulders to take account of the fact that different dispositions are warranted on the claims for service connection for each shoulder.  For this reason, the claim on appeal has been recharacterized as listed on the title page of this decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); also see Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The Board has also recharacterized the issue of entitlement to service connection for arthritis as entitlement to service connection for arthritis other than osteoarthritis of the left shoulder, for purposes of clarity and efficiency, as the issue of service connection for a left shoulder disability has been adjudicated as a separate issue.

The issues of entitlement to service connection for a right shoulder disability and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not relate the Veteran's left shoulder disability to his military service.

2.  The evidence of record does not relate the Veteran's sleep apnea to his military service.

3.  The evidence of record does not relate the Veteran's arthritis other than osteoarthritis of the left shoulder disability to his military service.

4.  There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of a right or left knee disorder at any time proximate to, or since, the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for arthritis other than osteoarthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to the service connection claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's December 2014 remand, the Veteran's private treatment records from Drs. Bordelon, Felton, Lastrapes, and Yerger have been obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board finds that a VA examination is not required in the claims for a bilateral knee disability as the evidence does not establish a current disability.  With respect to the claims for a left shoulder disability, sleep apnea, and arthritis other than osteoarthritis of the left shoulder, the competent and credible evidence does establish that an event, injury or disease occurred in service, relative to the issue at hand.  Moreover, the competent evidence of record does not suggest a link between the Veteran's current left shoulder, sleep apnea or arthritis disability and his military service.  There is also no evidence of continuity of symptomatology, and the first evidence of these disabilities was over 35 years after military discharge.  Further, the Veteran does not contend any symptoms or that he received treatments for his left shoulder, sleep apnea, or arthritis disability earlier than documented in the record.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, there is no medical evidence or other competent evidence relating the Veteran's current left shoulder, sleep apnea, or diabetes disability to his military service.  Thus, a VA medical examination addressing the etiology of these conditions is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence or credible lay evidence that any left shoulder, sleep apnea, or arthritis condition shown in service and no competent evidence of a link to service.  While the Veteran has stated that he believes his diabetes is linked to his military service, the only evidence that it is related to his service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no competent and credible evidence of a left shoulder, sleep apnea, or arthritis condition in service and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Left Shoulder Condition, Sleep Apnea, Arthritis

There are current left shoulder, sleep apnea, and arthritis disabilities, diagnosed as osteoarthritis of the left shoulder, obstructive sleep apnea, and osteoarthritis of the left hip, respectively.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, service connection is not warranted on a direct basis because the evidence fails to establish a nexus between the Veteran's current left shoulder/sleep apnea/left hip arthritis and his service.  

The Veteran's service treatment records are completely negative for any complaints or diagnosis of a left shoulder, sleep condition or left hip arthritis.  After separation from service, the earliest post-service evidence of record demonstrating diagnoses of left shoulder, sleep apnea, and arthritis is dated November 2008, February 2009, and October 2011, respectively, which is over 35 years after service separation.  As to the left shoulder disability, private treatment records dated November 2008 reflect that the Veteran fell on the left shoulder 6 weeks previously; magnetic resonance imaging (MRI) of the left shoulder showed chronic rotator cuff tear and osteoarthritis with impingement at the joint.  Private treatment reports from Opelousas General Health System and from the Veteran's orthopedist Dr. Yerger reflect diagnoses of obstructive sleep apnea found on sleep studies since February 2009 and a diagnosis of osteoarthritis of the left hip with stress fracture in October 2011.  

Initially, the Board points out that the passage of many years between discharge from active service and the lack of documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the Board observes that the Veteran does not contend that he has experienced any symptoms related to these conditions in service or prior to the initial diagnoses.

Additionally, there is no competent opinion of record as to whether the Veteran's current left shoulder disability/sleep apnea/arthritis is related to his active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In this regard, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  The Board acknowledges that in certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of joint or respiratory disorders, such as arthritis or sleep apnea, is not a simple question that can be determined based on mere personal observation by a lay person as it is a pathological process within the body.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's military service caused his current left shoulder disability, sleep apnea, or left hip arthritis does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his left shoulder arthritis, sleep apnea, or left hip arthritis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the Veteran's bare lay statements alone are not sufficient to trigger the need for a VA examination as discussed at the beginning of this decisions.  See Colantonio and Waters, supra.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C.A. § 5107 (a) (it is the claimant's responsibility to support a claim for VA benefits).
Accordingly, the Board concludes that the weight of the evidence is against the Veteran's claims of service connection for left shoulder disability, sleep apnea, and arthritis other than osteoarthritis of the left shoulder.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Bilateral Knee Disability

The presence of a right or left knee disorder is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in December 2009.  The record contains VA and private treatment records dated from July 2008 to April 2016.  Since there is no confirmed diagnosis of a chronic right or left knee disorder, the Board cannot conclude that any such disorder is currently present.

In this regard, the Veteran has not been shown to have the requisite knowledge to render a diagnosis of a chronic right or left knee disability, and therefore, his statements are not competent evidence to establish a medical diagnosis in this case.

Concerning this, VA treatment records show the Veteran's complaints of bilateral knee pain.  However, a symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the reported bilateral knee pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, knee pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for a bilateral knee disability has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for a bilateral knee disability is not warranted. 

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for arthritis other than osteoarthritis of the left shoulder is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

Right Shoulder Disability

With regard to the Veteran's right shoulder disability, the medical evidence of record shows a current diagnosis of right shoulder pain due to secondary degenerative joint disease.  Further, the Veteran reported in an October 2009 private psychological evaluation report, that he had fallen on his right shoulder during his military service.  He attributes his right shoulder condition to his injury in service.  Lay evidence alone may be sufficient to establish service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).  Thus, the Board finds that a VA examination is warranted to adequately decide the merits of the claim, based on the Veteran's lay testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Diabetes

The Veteran claims that his diabetes is the result of his exposure to herbicides during his service.  He contends that he was exposed to Agent Orange while serving in Thailand at Don Muang Airport.  The Veteran contends that he was exposed to herbicides as he lived off the base but constantly used the perimeter roads around the base and that the roads were sprayed with Agent Orange as the areas around his billeting and work areas were devoid of vegetation.

Diabetes mellitus (Type II) is deemed associated with herbicide agent exposure, under VA law:  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); see Final Rule, 78 Fed. Reg. 54,763-65 (September 6, 2013).  Therefore, for establishing a presumptive disability, this case comes down to whether he was exposed to herbicides as listed in § 3.307(a)(6).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Significantly, however, there have been important changes in the way that the RO develops claims of exposure to Agent Orange in Thailand.  A May 2010 Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to the Service, when herbicide-related claims involved Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Therefore, the Service determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.

In this case, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was a Jet Engine mechanic but his service personnel records show that he was an administrative specialist, which is not listed as one of the MOSs (such as a security patrolman) that explicitly place him near the base perimeters for purposes of conceding herbicide exposure on a direct / facts found basis based in the M21-1 table.  

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, a copy of the Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the  approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided based on the evidence of record.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, Block b (change date November 12, 2015).  Consequently, the AOJ must follow the appropriate steps listed in a specific M21-1 table.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records from the VA Medical Center (VAMC) in Alexandria, Louisiana, and any associated outpatient clinics dated from April 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his right shoulder disability is related to his period of service.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right shoulder disability had its onset during his active duty service, or it is otherwise related to his military service, to include the claimed in-service injury.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for any opinion stated.

3.  Ask the Veteran the approximate dates, location, and nature of the alleged herbicide exposure in Thailand.  

If the Veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  

Send a request to the JSRRC for verification as to whether the Veteran was potentially exposed to herbicides (to include Agent Orange) during his period of service (November 24, 1969 to November 8, 1970) while assigned to 631 CmbtSpt Gp Don Muang Arprt,  Thailand (PACAF) with the 1965 Communications Squadron (AFCS), Don Muang Airport.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, Block b (change date November 12, 2015). 

The Board notes the Veteran's contentions that he was exposed to Agent Orange as he lived off the base and constantly used the perimeter roads around the base; the roads were sprayed with Agent Orange as the areas around his billeting and work areas were devoid of vegetation.

Any response from JSRRC should be associated with the records.

3.  After completing the above development, readjudicate all claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


